Proceeding pursuant to CPLR article 78 to review a determi*534nation of Raymond E Martinez, the Commissioner of the New York State Department of Motor Vehicles Appeals Board, dated April 7, 2003, affirming a determination of an Administrative Law Judge, which, after a hearing, found that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9) and (10), and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, the stopping and weighing of a dump truck it owned, which resulted in the issuance of tickets for violations of the New York City Traffic Rules and Regulations, did not violate constitutional prohibitions against unreasonable searches and seizures (see US Const, 4th, 14th Amends; NY Const, art I, § 12; Matter of Masons v Martinez, 8 AD3d 671 [2004]; Matter of City Hawk Indus. v Martinez, 2 AD3d 635 [2003]). Ritter, J.P., Krausman, Goldstein and Lifson, JJ., concur.